DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on April 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,713,801 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  As a result, claims 1-8 and 12-19 are allowed.
Response to Arguments
Applicant’s amendment filed on April 15, 2022 has been entered and made of record.
Applicant’s response filed on April 15, 2022 (see page 6) overcomes the rejection of claims 1-8 and 12-19.  Thus such rejection has been withdrawn herein and these claims are allowed.
Allowable Subject Matter
Claims 1-8 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Reference is made to paragraphs 2 and 4 above as a reason for allowance of these claims 1-8 and 12-19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
6/2022

/Duy M Dang/
Primary Examiner, Art Unit 2667